Citation Nr: 1429800	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  00-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  


FINDING OF FACT

The Veteran has a current diagnosis of spondylolisthesis of the lumbosacral spine at L5-S1 which is the result of spondylolysis at L5, first noted during active duty service.  


CONCLUSION OF LAW

The criteria for the award of service connection for spondylolisthesis of the lumbosacral spine at L5-S1 are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a back disorder.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

Review of the service treatment records indicates the Veteran sought treatment during service for low back pain.  Upon medical evaluation in November 1967, spondylolysis at L5 was noted by imaging studies.  While the Veteran reported at service entrance a history of a prior low back injury incurred on the job, this injury was diagnosed as fractures of the transverse processes at L2-3, healed at the time of service entrance.  

Post-service, the Veteran has been diagnosed beginning in approximately 2003 with spondylolisthesis of the lumbosacral spine at L5-S1.  According to a June 2014 medical opinion obtained by the Board, the Veteran's L5-S1 spondylolisthesis results from the spondylolysis at L5 first noted during service.  The examiner, a VA physician, stated that spondylolisthesis is a "chronically progressive problem, and takes a long time to develop, often decades."  Thus, affording the Veteran the benefit of the doubt, the Board finds he has a current diagnosis of spondylolisthesis at L5-S1 which is the result of spondylolysis at L5, first noted during service, and service connection for this disorder is therefore warranted.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for spondylolisthesis of the lumbosacral spine at L5-S1 is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


